Citation Nr: 1621917	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-25 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for bilateral hearing loss, also claimed as secondary to service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from September 1967 to June 1969.

This matter is on appeal from a rating decision issued in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was remanded by the Board in May 2013, September 2014, and September 2015 for further development and is now ready for disposition.

In December 2015, the Veteran signed an expedited waiver of the 30 day waiting period.

The Board apologizes for the delays in the adjudication of this case.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's diagnosed bilateral hearing loss had its onset in service or is otherwise etiologically related to his active service.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

The Veteran contends that he has bilateral hearing loss that is related to exposure to loud noise (acoustic trauma) during service.  Specifically, he contends that during guard duty in Vietnam in 1968, someone opened fire in close proximity to his left ear.  As the Veteran had a military occupational specialty of light vehicle driver, exposure to acoustic trauma is conceded.  His claimed exposure to loud noise is consistent with the circumstances, conditions, and hardships of his service, and is credible.  See 38 U.S.C.A. § 1154(b) (West 2014).

Notably, in the December 2011 rating decision, the RO granted service connection for tinnitus based on in-service noise exposure.

The STRs include a December 1966 pre-induction examination and June 1969 separation examination which indicate normal hearing thresholds bilaterally.  However, a September 1967 audiology examination indicates audiometric findings which indicate bilateral hearing loss, however he did not have hearing loss for VA purposes at that time. 

On March 2011 VA audiology examination, the Veteran presented with a history of military noise exposure as a light vehicle driver and club manager, during which he was exposed to engine noise from the truck.  Occupationally, he was a refrigeration technician.  He indicated that during guard duty in Vietnam in 1968, someone opened fire in close proximity to his left ear.  Bilateral sensorineural hearing loss was diagnosed.

After a review of the claims file and examination of the Veteran, the examining audiologist, Dr. M.S.C., noted that the pre-induction and separation hearing tests indicated normal hearing thresholds, bilaterally.  Comparing both audiological examinations, no standard threshold shift (STS) was evident.  She opined that the Veteran's bilateral hearing loss is less likely than not related to his service based on the separation audiological examination which revealed normal hearing, bilaterally, with no STS evidence.  However, she also opined that the Veteran's tinnitus began during and was related to his service.

In a June 2013 addendum, she opined that after re-examining the claims file it was clear that her original opinion relating the Veteran's tinnitus to his service was based purely on his statements as there is no documentation or notes within the STRs revealing that he reported tinnitus symptoms.  She restated that hearing loss was normal at separation and was not related to his service.  She also retracted her opinion that tinnitus was related to his service.

Pursuant to the Board's May 2013 and September 2014 remands, additional medical opinions were obtained in January 2015 and May 2015 from Dr. M.S.C.  

In January 2015, she opined that his hearing loss and tinnitus were not caused by or a result of military noise exposure.  She restated her prior observation that the Veteran's hearing tests at military pre-induction and separation showed normal hearing; the finding of the Institute of Medicine study of military noise exposure that there is no scientific basis for delayed onset noise-induced hearing loss; and the finding that while hearing loss is the most common factor associated with tinnitus, tinnitus may be a symptom of another disorder such as depression.  In May 2015, she concluded that the Veteran's hearing loss was not due to or caused by service-connected tinnitus.  She stated that while there are many causes of hearing loss, tinnitus is not one of them.  She stated that tinnitus is not a disease, but rather a symptom of an underlying condition which does not promote an increase in the severity of hearing loss beyond its natural progression.

In the September 2015 remand, the Board noted that the prior medical opinions were inadequate in that the examining audiologist failed to address the Veteran's statements concerning his noise exposure or explain how hearing loss from noise exposure generally develops, as distinguished from how hearing loss from other causes.

Pursuant to the Board's remand, the Veteran was afforded a December 2015 VA hearing loss and tinnitus Disability Benefits Questionnaire (DBQ) examination with a second examining audiologist.  Dr. B.M.B. opined that the Veteran's bilateral hearing loss is not related to his service essentially concurring with Dr. M.S.C.'s opinions.  He further opined that it is possible that occupational or recreational noise exposure may have attributed to this Veteran's current hearing loss, but that can only be determined based on his self-reported history.  However, since the objective evidence of record indicates normal hearing at discharge from service exposure to hazardous noise did not cause his current hearing loss.

The Board finds that these opinions are not persuasive.  The Court has specifically held that a Veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Resolving all doubt in favor to the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss are met.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.  Since service connection is being granted on a direct basis, there is no need to consider secondary service connection.

The nature and extent of this disability caused by service is not currently before the Board.

ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


